DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 35-38 in the reply filed on 5/25/21 is acknowledged.
Claims 35-38 are considered on the merits.  Claims 39-55 are withdrawn from consideration.

Priority
This application is a continuation of 15/987321 now 10,258,628.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 35-38 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a composition of natural cells per se without significantly more. This judicial exception is not integrated into a practical application because the claim is drawn to a composition of the cells per se. 

Step 1: The claims are drawn to a composition of matter. (Step 1: YES.)

Step 2A: The claims are drawn to a natural phenomenon, namely the occurrence in nature of mature myotubes. The instant specification describes the invention as mature myotubes which are the same as produced in nature.  The specification contains no evidence, that the culturing of the myotubes to make mature myotubes imparts any characteristics (structural, functional, or otherwise) that are different from the naturally occurring cells and molecules.
For these reasons, the claimed invention does not appear to have markedly different characteristics from what occurs in nature and is a “product of nature” exception. Accordingly, the claim is directed to an exception. (Step 2A: YES.)

Step 2B: The claimed invention does not include any additional features that could add significantly more to the exception, so the claim does not qualify as eligible subject matter. (Step 2B: NO.)

Concluding the analysis, the claimed invention is drawn to a judicial exception to the statute and must be rejected as ineligible under 35 USC101.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE LANKFORD whose telephone number is (571)272-0917.  The examiner can normally be reached on M-Th 8-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Louise Humphrey can be reached on 571-272-5543.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


BLAINE LANKFORD
Examiner
Art Unit 1657



/BLAINE LANKFORD/Primary Examiner, Art Unit 1657